Citation Nr: 0720929	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for mental 
condition/depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 





INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

The issue of entitlement to service connection for mental 
condition/depressive disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2002, the RO denied a claim of service 
connection for PTSD in primary part because the competent and 
probative evidence had not shown a confirmed diagnosis of 
PTSD.

2.  For the purpose of whether to reopen the claim, medical 
evidence received since the September 2002 denial indicated a 
current diagnosis of PTSD. 

3.  The veteran had not participated in combat, and he failed 
to provide sufficient detail concerning alleged noncombat 
stressors.   


CONCLUSIONS OF LAW

1.  The RO's September 2002 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2006).

2.  New and material evidence has been received since the 
September 2002 decision, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In March 2003 and June 2005 letters the veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection-particularly that the evidence should show an 
injury or disease in service, a current mental disability, 
and a relationship between the latter two elements.  To any 
extent that Dingess was not thereby complied with, it is 
noted that given the denial below any related issue is 
rendered moot; thus the veteran is not prejudiced by any 
untimely notice thereof.  The June 2005 letter also stated 
the following:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to the claim, please send it to us."    

March 2003 and June 2005 letters told the veteran what 
evidence VA would obtain and what information and evidence he 
should provide.  The veteran was notified that VA was 
responsible for getting relevant records from a Federal 
agency and that VA would make reasonable efforts to get 
records not held by a Federal agency like records private 
treatment records upon appropriate identification of such by 
the veteran.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In terms of any timing error, the RO issued a December 2005 
supplemental statement of the case (SSOC) following all of 
the notification letters.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, it 
appears that all relevant treatment records have been 
obtained.  As explained below, the veteran has not provided 
sufficient detail to facilitate any investigation of his 
alleged noncombat stressors for corroborative purposes.  
Because the record does not show a corroborated noncombat 
stressor, a VA examination under 38 C.F.R. §§ 3.159(c)(4), 
3.304, to consider a link, established by medical evidence, 
between current symptoms and an in-service stressor, is not 
necessary or appropriate at this time.  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis 

A complete review of the record shows that ultimately the 
veteran's claim of service connection for PTSD does not meet 
the necessary elements under VA regulation.   

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Additionally, "[a]n opinion by a mental health professional 
based on a postservice examination of the veteran cannot be 
used to establish the occurrence of a stressor."  Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).  

The veteran's service personnel records and DD Form 214 show 
that he received a "NDSM, MKM M-14, EXP M-16, VCM w/Device, 
and VSM 1 O/S Bar."  His listed military occupational 
specialty in relation to his time spent in Vietnam was Radio 
Operator.  The veteran's service medical records contained a 
September 1968 notation of anxiety.  His October 1968 
separation examination was clinically normal, including 
psychiatric, and he had not indicated any frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort.  

In January 2002, the veteran filed a claim of service 
connection for PTSD.  Records gathered pursuant thereto 
contained an April 2000 assessment of rule out PTSD.  The 
veteran related that he had an inability to hold jobs due to 
anger since the military-therein he had been in a convoy and 
stood perimeter guard.  An April 2000 VA initial assessment 
contained the veteran's report that in Vietnam he had been 
under fire and experienced fear.  The assessor noted that the 
veteran was reluctant to give specifics.  A clinical summary 
indicated that the veteran's sleep was poor, but without 
identified disturbing dreams or nightmares, and he had abused 
methamphetamines in binge pattern but reported abstinence 
during the last six months.  

In September 2000, the veteran told a VA therapist that he 
had seen very limited hostile action.  The veteran also 
seemed obsessed with an incident when he had been ordered to 
get water for an officer.  

In October 2000 the veteran stated that he had been in 
Vietnam as a support troop, as opposed to Infantryman or 
combat troop.  The assessor noted that the veteran related 
some disturbing and terrifying experiences during his year in 
Vietnam.  The veteran described the intense fear and panic he 
felt while he stood a routine perimeter watch one night; the 
base had come under mortar attack, which had been followed by 
a ground attack.  The veteran managed to fire one bullet from 
his M-16, and his rifle jammed with the second round.  

At a January 2001 VA consultation the veteran stated that in 
service sometimes he used to press hard into the ground 
during gunfire to avoid being killed.  

At a January 2001 VA medical examination, the veteran 
reported that in Vietnam he had been a radio operator at a 
base station, and performed base guard duty.  He remembered 
some incident where he had poor control of his emotions.  One 
time his rifle had not worked and he had a severe panic 
attack and hid under his bunk.  Another time he had severe 
claustrophobic feelings and tried to leave a plane while it 
was in the air.  The veteran reported that he had been seen 
by psychiatry in Vietnam.  The diagnosis was major 
depression, poor emotional control, possible PTSD, defer 
diagnosis to psychiatry.

At a March 2001 VA examination, the veteran stated that he 
had been a perimeter guard in Vietnam and was exposed to 
missile attacks.  He recalled an incident of seeing rats 
crawling on sleeping bodies.  He also saw a friend shot 
during training in Arizona.  The veteran was diagnosed as 
having depressive disorder, not otherwise specified; 
amphetamine, cocaine, and cannabis dependency in early full 
remission; and alcohol dependence in sustained full 
remission.

In May 2002, the RO sent the veteran a VCAA notification 
letter with an enclosed form soliciting information in 
support of a claim for PTSD.  

A September 2002 rating decision denied a claim of service 
connection for PTSD because the record lacked evidence of a 
confirmed diagnosis of the disability, or a stressor.  In 
September 2002, the RO received a statement from the veteran 
wherein he stated:  "Request to reopen my claim for [service 
connection] for PTSD."  The veteran also stated that he was 
unable to complete the PTSD questionnaire because he could 
not remember the dates when the events had occurred.  

Thereafter, the record contains an October 2002 a mental 
health clinical summary wherein the veteran identified that 
his MOS had been radio operator.  He reported that he went on 
convoys, stood perimeter guard, and was under fire many 
times.  He was assigned to the 596th Signal Battalion and was 
a variety of places including Quang Tri, and Phu Bai.  The 
record noted a recent diagnosis of amphetamine dependence.  

A January 2003 VA note indicated that a supervising medical 
provider had found that a diagnosis of PTSD had not been 
appropriate because she had not found his portrayals of his 
emotional experience in Vietnam as being credible.  Also, she 
had seen that the veteran's current distress was not related 
to Vietnam experiences but more to daily living.  

A February 2003 record from the Vet Center contained the 
veteran's description that in Vietnam he had lost touch with 
reality and crashed down; medics had given him Librium and 
THC, and then took records out of the veteran's file to throw 
away.  A counselor's assessment found polysubstance abuse, in 
fragile remission, major depression with suicidal ideation, 
and anxiety.  In April 2003, an assessor noted that it had 
been very difficult to get a clear history because the 
veteran was easily distracted and at times tangential, and 
that it would have been helpful to get his military records.  
The assessor noted that according to the veteran's DD Form 
214 he had served eight months in Vietnam, and had likely 
incurred some frightening/life threatening experiences.  The 
diagnosis remained polysubstance abuse, depression, and 
anxiety.  

In August 2004, a VA staff psychiatrist rendered an Axis I 
diagnosis of PTSD, chronic.  In October 2004, the veteran 
stated that he service more as a perimeter guard in Vietnam.  
He related two traumatic incidences.  One occurred when his 
M-16 jammed, and he was very scared and he just wanted to 
run.  He heard tracers and bullets passing over him.  Another 
incident concerned when his buddy got back from patrol and a 
new soldier panicked and shot his fried.  The veteran saw his 
friend dying.  

The veteran submitted a September 2004 VA Form 21-4138, which 
stated as follows:  "The August 26, 1968, incident was one 
of few stressful encounters.  I had been on guard duty 
(perimeter guard) all nite.  I was not the only one on duty 
all nite but was the only one singled out by my sgt."

An October 2005 VA treatment noted indicated a diagnostic 
impression of Axis I, polysubstance abuse, in remission.  

The Board finds that the September 2002 rating decision, 
which initially denied a claim of service connection for 
PTSD, is final.  Particularly, the veteran's submission 
immediately following the determination failed to meet the 
criteria to qualify as a notice of disagreement, i.e., it had 
not expressed dissatisfaction or disagreement with an 
adjudicative determination and a desire to contest the 
result.  38 C.F.R. § 20.201.  

Regardless, the Board finds that since the last final denial, 
VA has received new and material evidence to reopen the 
veteran's claim and consider it on the merits.  Since the 
September 2002 decision, which denied the claim in part 
because the record had not shown a diagnosis of PTSD, recent 
evidence from VA medical facilities has shown a diagnosis of 
chronic PTSD.  This crucial piece of evidence justifies 
reopening the claim.  38 U.S.C.A. § 5108.   

Despite this new and material evidence, however, another 
critical element of a claim of service connection for PSTD is 
absent.   

Considering the absence of any awards or decorations 
indicating combat exposure, and for other reasons explained 
below, it is determined that the veteran did not engage in 
combat as intended by the law.  VAOPGCPREC 12-99 (defining 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b)).  It is additionally noted that the veteran has 
not contended that his participated in combat.  

Moreover, the veteran has not alleged with an appropriate 
amount of specificity the facts surrounding his alleged 
noncombat stressors.  Particularly, the veteran several times 
generally asserted that during guard duty he had come under 
fire.  The veteran has not reported that he ever participated 
in events constituting an actual fight or encounter with 
enemy forces with dates and locations that may have 
facilitated research for the purposes of corroboration.   See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Further, the 
veteran described that a friend of his died, but he had not 
provided the friend's name, which also could have facilitated 
research in order to corroborate the stressor.  Notably, the 
veteran stated in September 2002 that he was unable to 
complete the PTSD questionnaire sent by the RO because he 
could not remember the dates alleged incidences had occurred.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred. Dizoglio, 9 Vet. App. at 166.  Rather, the 
claimant must provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen, 10 Vet. App. at 147.  In that regard, as a 
matter of law, "credible supporting evidence that the 
claimed in-service event actually occurred" cannot be 
provided by a medical opinion based on post-service 
examination. Moreau v. Brown, 9 Vet. App. 389, 394-96 (1996).  

The veteran's reported traumatic stressful experiences have 
been nonspecific (meaning the veteran has not provided 
details regarding the names of persons killed, and details 
regarding any stressor event), and it is not possible for VA 
to make an attempt to conduct the appropriate evidentiary 
development to corroborate any claimed stressors.  

It is additionally noted that the veteran's service medical 
records contain a single notation of anxiety.  At separation, 
however, the veteran's clinical and self-report concerning 
psychiatric manifestations or symptoms were normal and not 
indicated.  
The record contains no competent or probative evidence that 
this isolated mention of anxiety was a manifestation of 
current PTSD, and nor does the veteran or his representative 
so contend.  See generally Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming the Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (recognizing that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).

For the foregoing reasons, the Board is unable to find as a 
factual matter that an alleged stressor occurred.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case and the claim for service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence having been received, a claim of 
service connection for PTSD is reopened.  

On the merits, a claim of service connection for PTSD is 
denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

A June 2005 rating decision had denied service connection for 
a mental condition/depressive disorder.  The veteran 
submitted a notice of disagreement, and the RO issued a March 
2006 statement of the case.  Thereafter, in July 2006 the 
Board received a VA Form 9 concerning the June 2005 rating 
decision, which was dated stamped by the RO in April 2006.  
The veteran also indicated that he wanted a hearing before 
the regional office hearing officer.  

As noted above, the veteran's service medical records contain 
a reference to anxiety, and post-service the record contains 
multiple psychiatric diagnoses.  

Given the preceding evidence in relation to 38 C.F.R. 
§ 3.159(c)(4), it appears that a VA examination for the 
purpose of a nexus opinion is necessary because (1) the 
record contains competent evidence related to a mental 
disorder(s); (2) it appears that the veteran's service 
medical records identified that the veteran suffered from 
anxiety at one point; and (3) the evidence indicates that the 
claimed disability may be associated with in-service 
injuries.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that the latter element is a low threshold).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the letter includes information 
concerning an increased disability rating 
and an effective date for the award of 
benefits.  

2.  The RO should update the record with 
any outstanding and recent VA treatment 
records.

3.  The veteran should undergo a VA 
psychiatric examination with claims file 
review.  The examiner should clarify 
whether the veteran suffers from any 
mental disorder, and given the evidence in 
the veteran's service medical records, 
opine whether it is at least as likely as 
not that a current mental disorder is 
related to service.  An opinion must be 
supported by a rationale.  

4.  Then, the RO should readjudicate a 
claim of service connection for mental 
condition/depressive disorder.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


